EXHIBIT 10.24

 

CABLEVISION SYSTEMS CORPORATION

Executive Performance Incentive Plan

 

1. Purposes. The purpose of the Cablevision Systems Corporation Executive
Performance Incentive Plan is to advance the interests of the Company and its
shareholders by providing incentive compensation opportunities that will serve
to attract, retain, motivate and reward key executives. Rewards under the Plan
will be based on performance achievement relative to preestablished goals and
objectives, thereby motivating participants to meet and exceed such goals and
objectives.

 

2. Definitions. When used in this Plan, unless the context otherwise requires:

 

(a)           “Board of Directors” shall mean the Board of Directors of the
Company.

 

(b)           “Committee” shall mean the Compensation Committee of the Board of
Directors, as described in
Section 3.

 

(c)           “Company” shall mean Cablevision Systems Corporation, a Delaware
corporation.

 

(d)           “Covered Employee” means, for any Plan Year, the Company’s Chief
Executive Officer (or an individual acting in such capacity), any executive of
the Company or its subsidiaries who, in the discretion of the Committee for
purposes of determining those employees who are “covered employees” under
Section 162(m) of the Internal Revenue Code, is likely to be among the four
other highest compensated officers of the Company for such Plan Year and any
other executive of the Company or its subsidiaries designated by the Committee
in its discretion.

 

(e)           “Earned Incentive Award” shall mean the annual incentive
compensation deemed to have been earned (and, therefore, payable) at or after
the end of the Plan Year on the basis of actual performance relative to the
applicable Performance Criteria.

 

(f)            “Internal Revenue Code” shall mean the Internal Revenue Code of
1986, as amended.

 

(g)           “Participant” shall mean a key executive of the Company who is
selected by the Committee to be eligible to receive an award of annual incentive
compensation under the Plan.

 

(h)           “Performance Criteria” shall mean a goal or goals established by
the Committee and measured over the Plan Year, such goal(s) to constitute a
requirement that must be met prior to the payment, of any award of incentive

 

--------------------------------------------------------------------------------


 

compensation under the Plan. The Performance Criteria to be used in determining
awards of annual incentive compensation shall include one or more of the
following: (i) earnings per share, (ii) total return to shareholders,
(iii) return on investment, (iv) operating income or net income, (v) costs,
(vi) results relative to budget, (vii) cash flow, (viii) cash flow margin,
(ix) cash flow per subscriber, (x) revenues, (xi) revenues per subscriber, (xii)
subscriber growth, (xiii) results relative to quantitative customer service
standards, (xiv) results relative to quantitative customer satisfaction
standards , (xv) market share, (xvi) a specified increase in the publicly traded
price of the Company’s Class A common stock, (xvii) a specified increase in the
private market value of the Company, or (xviii) earnings before interest, taxes,
depreciation and amortization (EBITDA). Performance measures may be relative to
the Company or a subsidiary or a subdivision or other business unit of either,
may be based on actual performance relative to budget or plan, or may be indexed
to the performance of other companies.

 

(i)            “Plan” shall mean the Cablevision Systems Corporation Executive
Performance Incentive Plan.

 

(j)            “Plan Year” shall mean the Company’s fiscal year.

 

(k)           “Target Award” shall mean the percentage of a Participant’s annual
salary (or the equivalent dollar amount) established by the Committee pursuant
to Section 4.

 

3. Administration. The Plan shall be administered by the Compensation Committee
(or a subcommittee thereof), which shall consist of at least two members of the
Board of Directors each of whom shall be an “outside director” within the
meaning of Section 162(m) of the Internal Revenue Code.

 

The Committee shall have full authority, subject to the terms of the Plan, to
select the individuals who shall be eligible for awards of incentive
compensation under the Plan, to determine the Performance Criteria which will
govern the earn-out of incentive compensation awards, to determine whether such
Performance Criteria have been achieved and to set any other terms or conditions
associated with incentive compensation awards. The Committee also shall have the
authority to establish such rules and regulations, not inconsistent with the
provisions of the Plan, for the proper administration of the Plan and to make
such determinations and interpretations under and in connection with the Plan as
it deems necessary or advisable. The Plan, and all such rules, regulations,
determinations and interpretations, shall be binding and conclusive upon the
Company, its shareholders and all Participants, and upon their respective legal
representatives, heirs, beneficiaries, successors and assigns and upon all other
persons claiming under or through any of them.

 

4. Eligibility and Target Awards. Key executives of the Company and its
subsidiaries who are Covered Employees, as determined annually by the Committee
within 90 days after the beginning of each Plan Year, shall be eligible to
receive awards of

 

--------------------------------------------------------------------------------


 

incentive compensation under the Plan. Target Awards shall be assigned by the
Committee in conjunction with its determinations on eligibility. Target Awards
may range from 10 percent of salary to 150 percent of salary.

 

5. Earned Incentive Awards. Within 90 days after the beginning of each Plan Year
the Committee shall, in its sole discretion, establish Performance Criteria
which will govern the Earned Incentive Awards for such Plan Year. The maximum
Earned Incentive Award shall be equal to two times a Participants Target Award.
The Committee may, in its discretion, reduce or eliminate the amount otherwise
payable under an Earned Incentive Award as the Committee may deem appropriate.
In no event shall any Participant receive an annual payment under any Earned
Incentive Award in an amount exceeding $5 million.

 

6. Payment of Earned Incentive Awards. Earned Incentive Awards shall be payable
in cash as soon as practicable following the end of the Plan Year and the
determination by the Committee of the amount thereof. The Committee may, in its
discretion, permit Participants to elect to defer payment of all or part of
their Earned Incentive Awards.

 

7. No Right to Continued Employment. Nothing contained herein or in any Target
Award or Earned Incentive Award shall be construed to confer on any executive
any right to continue in the employ of the Company or any subsidiary or derogate
from the right of the Company or any subsidiary to retire, request the
resignation of, or discharge such executive at any time, with or without cause.

 

8. Withholding. If the Company or a subsidiary shall be required to withhold any
amount by reason of any federal, state or local tax laws, rules or regulations
in respect of the payment of an Earned Incentive Award, the Company or a
subsidiary shall be entitled to deduct or withhold such amounts from any cash
payments to be made to the holder.

 

9. Non-transferability of Awards. No Target Award or Earned Incentive Award
shall be assignable or transferable except by will or the laws of descent and
distribution, and except to the extent required by law, no right or interest of
any Participant shall be subject to any lien, obligation or liability of the
Participant.

 

10. Administration and Amendment of the Plan. The Board of Directors or the
Committee may discontinue the Plan at any time and from time to time may amend
or revise the terms of the Plan, as permitted by applicable law.

 

11. Effective Date. This Plan shall become effective upon its adoption by the
Board of Directors and shall be submitted to the shareholders of the Company for
their approval. In the event that the Plan is not approved by shareholders
within 12 months of its adoption by the Board of Directors, the Plan and any
Target Awards or Earned Incentive Awards hereunder shall become null and void,
notwithstanding any other provisions of the Plan to the contrary.

 

12. Final Issuance Date. No awards of annual incentive compensation shall be
made under this Plan after December 31, 2007.

 

--------------------------------------------------------------------------------